DETAILED ACTION

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to Species B non-elected without traverse.  Accordingly, claims 11-20 been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 and 04/06/2020 have been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of “…the first stacked body including: 
a first area in which the first pillar group is not - 77 - provided; 
a second area which neighbors the first area in the second direction and in which the first pillar group is provided; and  
5a third area which neighbors the second area in the second direction and in which the first pillar group is provided, the third area being configured such that an intersection portion between the first pillar and the first conductive layer functions as a memory cell transistor, and  

a fourth area in which the second pillar group is not provided; 
a fifth area which neighbors the fourth area in the second direction and in which the second pillar group is 15provided; and 
a sixth area which neighbors the fifth area in the second direction and in which the second pillar group is provided, the sixth area being configured such that an intersection portion between the second pillar and the 20second conductive layer functions as a memory cell transistor, 
wherein the first pillar and the second pillar, which neighbor the first slit in the third direction, are provided in the 25third direction at positions which are included in the second and fifth areas and neighbor the first and fourth- 78 - areas, and a distance to the first slit from the first pillar neighboring the first slit in the third direction and a distance to the first slit from the second pillar neighboring the first slit in the third direction are 5substantially identical, and 
the first pillar and the second pillar, which neighbor the first slit in the third direction, are provided in the third direction in the third and sixth areas, and a distance to the first slit from the first pillar 10neighboring the first slit in the third direction and a distance to the first slit from the second pillar neighboring the first slit in the third direction are different…”, in combination with the other limitations.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Song et al. (US Pub. 2019/0067321; US Pat. 10,685,973); Kato (US Pub. 2020/0303300).





Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY KAY REIDA whose telephone number is (571)272-4237. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MOLLY K REIDA/Examiner, Art Unit 2816                                                                                                                                                                                                        /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898                                                                                                                                                                                                        /JULIO J MALDONADO/